Citation Nr: 0011440	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-47 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than April 2, 1998 
for the award of a total rating based on individual 
unemployability due to service-connected disability.

(The issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $1,223.33, to include the issue of whether the overpayment 
was properly created is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1956 to December 
1958, and from January 1959 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1999, which granted an effective date of April 2, 
1998, for the award of a total rating based on individual 
unemployability due to service-connected disability, but 
denied an effective date earlier than that date.  The veteran 
submitted a notice of disagreement in July 1999, and was 
furnished a statement of the case in August 1999.  Although 
he has not submitted a formal VA Form 1-9, Appeal to the 
Board of Veterans' Appeals, on that issue, signed statements 
received at the Board in November 1999 and December 1999 are 
accepted as a substantive appeal as to that issue.  


REMAND

In a rating decision dated in February 1999, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a 70 percent rating, effective in April 1998, 
and denied a total rating based on individual unemployability 
due to service-connected disabilities.  In response, the 
veteran submitted a statement, in which he said "I would 
like to file a Notice of Disagreement with the effective date 
of the grant of PTSD as stated in your letter of 2-25-99. . 
."  Although the RO construed this as a claim for an earlier 
effective date for PTSD, which it denied by rating action 
dated in June 1999, in actuality, it was a notice of 
disagreement with an element of the February 1999 rating 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Consequently, he should have been furnished, and must 
be furnished, a statement of the case as to that issue.  
Manlicon v. West, 12 Vet.App. 238 (1999).  The fact that he 
may not have appealed the June 1999 rating decision denying 
an earlier effective date for service connection for PTSD 
does not obviate that requirement.  Moreover, since the 
effective date for the grant of service connection for PTSD 
has a potential impact on the claim for an earlier effective 
date for a total rating based on individual unemployability 
due to service-connected disability, the issues are 
inextricably intertwined, and appellate consideration of the 
latter issue must be deferred pending the requested 
procedural development.

The veteran has attempted to reopen a claim for service 
connection for an eye disorder, secondary to shell fragment 
wounds, on numerous occasions.  On November 22, 1996, such a 
claim was denied, and the veteran was informed of this denial 
in a letter dated November 25, 1996.  In a statement dated 
November 18, 1997, his then representative submitted a 
statement which disagreed with that determination.  This 
statement, within a year of the rating action, must be 
accepted as a notice of disagreement.  See 38 C.F.R. §§ 
20.201, 20.301 (1999).  Accordingly, a statement of the case 
must be issued.  Manlicon v. West, 12 Vet.App. 238 (1999).  
Again, subsequent rating decisions on the issue do not 
rectify this procedural defect.  

The veteran must be informed of the  elements necessary to 
complete his application.  See Robinette v. Brown, 8 Vet.App. 
69 (1995).  This procedural due process right is particularly 
important since a recent Court decision which held that VA 
cannot assist the appellant in any further development of a 
claim which is not well grounded.  Morton v. West, 12 
Vet.App. 477 (1999).  Accordingly, the statement of the case 
must inform the veteran of the requirements for new and 
material evidence, and of a well-grounded claim.  

Specifically, new and material evidence is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
considering whether there is "new and material evidence" 
under this standard, all evidence submitted since the last 
time that the claim was finally disallowed on any basis must 
be considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  This 
includes additional evidence submitted directly to the Board 
in October and December, 1999.  

Concerning the information that must be provided as to a 
well-grounded claim, the veteran's contends that he sustained 
a shrapnel wound in service, which has resulted in an eye 
disability.  In general, a well-grounded claim for service 
connection requires (1) a medical diagnosis of a current 
disability; (2) competent evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  In informing the veteran of these 
elements, he should be informed as to which elements are 
present and which elements are lacking.  

The Board notes that the veteran has stated that he does not 
wish to have his case returned to the RO prior to a Board 
decision.  However, the issuance of a statement of the case 
is a procedural requirement which cannot be waived by the 
appellant, and a substantive appeal is required for the 
Board's jurisdiction.  See 38 C.F.R. § 20.200 (1999).  Thus, 
while regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  Accordingly, 
to ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The veteran should be furnished a 
statement of the case as to the issue of 
entitlement to an effective date earlier 
than April 2, 1998, for the grant of 
service connection for PTSD, based on the 
veteran's notice of disagreement with that 
aspect of a February 1999 rating decision, 
filed in February 1999.  He should be, and 
herein is, informed that if he wishes to 
appeal this decision to the Board, he must 
timely submit a substantive appeal.

2.  The RO should review the veteran's 
claim for an earlier effective date for a 
total rating based on individual 
unemployability due to service-connected 
disability, and take any necessary action 
in light of its action in the previous 
paragraph.   
 
3.  The veteran should be furnished a 
statement of the case as to the issue of 
whether new and material evidence has been 
received to reopen a claim for service 
connection for an eye disability due to a 
shrapnel wound, based on the notice of 
disagreement filed with the November 1996 
rating decision.  All evidence received 
since the last final denial prior to the 
November 1996 rating decision must be 
considered.  See Evans, supra.  The 
statement of the case must inform the 
veteran of the elements necessary to 
reopen his claim, and of a well-grounded 
claim, discussed above.  He should be, and 
herein is, informed that if he wishes to 
appeal this decision to the Board, he must 
timely submit a substantive appeal.

After affording the veteran an opportunity to appeal either of 
these issues, the case should be returned to the Board for 
consideration of the issue of entitlement to an effective date 
earlier than April 2, 1998 for the award of a total rating 
based on individual unemployability due to service-connected 
disability, and any other issues for which an appeal is 
perfected.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




